Citation Nr: 9912941	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-25 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the knees.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The veteran served on active duty from January 1968 
to October 1979, and from October 1983 to January 1988, with 
there being a notation on a Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty, of 
prior active service totaling 15 years, 8 months, and 15 
days.

Additionally, in the June 1996 substantive appeal, the 
veteran requested a hearing before a member of the Board at a 
local VA office.  However, in a September 1998 VA Form 21-
4138, Statement in Support of Claim, the veteran indicated 
that he no longer wished to have such a hearing; no further 
requests for hearings have been made by the veteran or his 
representative.  Therefore, pursuant to 38 C.F.R. § 20.704(e) 
(1998), the veteran's June 1996 hearing request is considered 
withdrawn.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
degenerative arthritis of the knees is not supported by 
cognizable evidence demonstrating that such claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
degenerative arthritis of the knees is not well grounded.  
38 U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, provided some of the 
veteran's service medical records, and reported that the 
remaining of the veteran's records were unavailable.  All 
searches through alternative sources or records were 
fruitless, including two subsequent searches for the service 
records and a search for medical records from the Wright-
Patterson Air Force Base.  As such, the Board finds that the 
RO has undertaken all possible actions to obtain the 
remaining portion of the veteran's service medical records.  
While the absence of these records is clearly not helpful to 
the veteran's claim, it does not preclude the granting of 
service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  
In addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, as in the case of 
arthritis manifested to a degree of 10 percent within one 
year of discharge from service.  This also applies to 
secondary diseases or conditions which proximately result 
from the original disease or condition.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112 (West 1991);  38 C.F.R. §§  3.303, 3.307, 
3.309, 3.310 (1998).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
See38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  In determining whether a claim is well 
grounded, the truthfulness of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

With respect to the evidence of record, the available service 
medical records contain medical notations, dated March 1987, 
indicating the veteran had a prior medical history of 
fracture of the left and right femurs at age 12; no history 
of any knee abnormality or findings relating thereto are 
therein shown.  Additionally, the evidence includes records 
from St. Catherine Hospital, dated from July 1991 to 
September 1994, describing the treatment the veteran received 
for various health problems, including but not limited to 
depression, arthritis, back pain, and mild degenerative 
spurring of the knee joints.  During that period of hospital 
care, he was attended to by D. A. Buchanan, M.D.

Records from James W. Ryan, M.D., from Southwest Industrial 
Care, LTD, dated November 1993, indicate the veteran 
presented with evidence of narrowing of the medial joint 
compartment of the right knee with marked narrowing of the 
patellofemoral joint, as well as similar narrowing of the 
patellofemoral joint of the left knee.  He had a normal range 
of motion bilaterally with effusion of the left knee.  He was 
diagnosed with patellofemoral arthritis which prohibited him 
from ascending and descending a significant amount of stairs 
on a regular basis, as well as prevented him from performing 
his duties as a letter carrier.

Medical reports from Marvin E. Gold, M.D., dated November 
1994 and April 1995, note the veteran reported bilateral knee 
pain, taking anti-inflammatory medication, and having lost a 
week of work due to his pain.  Additionally, the reports note 
the veteran provided a history of having fallen from a tower 
at age 12, injuring his spine and breaking both femora, but 
not injuring his knees.  Upon examination, including an x-ray 
examination, the veteran presented evidence of early 
degenerative arthritis in both knees in the area of the 
patellofemoral and tibiofemoral portions of the knees.  He 
was diagnosed with degenerative arthritis of both knees, at 
least temporarily aggravated by his work at the U. S. Postal 
Service.  More importantly, Dr. Gold noted that the major 
causative factor of the veteran's degenerative arthritis of 
both knees appeared to be his inherited predisposition. 

Furthermore, an April 1995 VA radiology report, a May 1995 VA 
examination report, and records from the VA Medical Center in 
North Chicago dated from January 1997 to February 1997, 
generally indicate the veteran had a diagnosis of mild to 
moderate degenerative arthritis of the knees bilaterally.  
Finally, a January 1998 VA examination report notes the 
veteran reported bilateral knee pain for the prior 5 or 6 
years, and difficulty climbing stairs since 1993.  Upon 
examination, the veteran had bilateral enlargement of the 
knees with pain-free range of motion from 0 to 140 degrees 
and crepitation of the patellofemoral joints.  The examiner 
found that, given the lack of evidence in the medical 
records, as well as the veteran's history that his knees were 
essentially asymptomatic until 1991, it was less likely that 
the veteran had degenerative joint disease/arthritis of the 
knees prior to 1988, at the age of 39 years.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers from degenerative arthritis of the knees 
related to his period of service, or which became manifest to 
a compensable degree within a one year period of his 
discharge from service.  Specifically, the veteran has failed 
to satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between the claimed 
present disability and his period of service.  

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The earliest evidence of record that the 
veteran was diagnosed of or treated for arthritic 
symptomatology, including spurs of the knee joints, is found 
in the records from St. Catherine Hospital, dated from July 
1991 to September 1994, which are dated more than three years 
after the veteran's discharge from service.  Thus, in the 
absence of competent medical evidence of a nexus to service 
with respect to the veteran's degenerative arthritis of the 
knees, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
the claim must therefore be denied on that basis.  
38 U.S.C.A. § 5107(a).

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran and his representative tending to link the veteran's 
arthritis of the knees to his period of service.  While the 
Board acknowledges the sincerity of these statements, the 
Board notes that neither the veteran nor his representative, 
as lay persons, are qualified to offer a medical opinion 
regarding the diagnoses of the claimed disability or the 
etiology of such disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit, supra, in which the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a veteran does 
not meet the burden of presenting evidence of a well grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).

As the veteran has failed to meet his initial burden of 
submitting evidence which would well ground his claim of 
service connection, VA is under no duty to assist the veteran 
in developing the facts pertinent to the claim.  See Epps, 
supra.  There is nothing in the text of section 5107 to 
suggest that VA has a duty to assist the claimant until he or 
she meets his or her burden of establishing a "well 
grounded" claim.  Furthermore, the Board is unaware of the 
existence of any relevant evidence, which if obtained would 
render the claim in question well grounded.  See 38 U.S.C.A. 
§ 5103 (West 1991); see generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
current claim has failed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for degenerative arthritis of the knees is 
denied. 



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

